[tricida-2018esppfinalame001.jpg]
EXHIBIT 10.4 TRICIDA, INC. EMPLOYEE STOCK PURCHASE PLAN 1. Purpose. The purpose
of this Plan is to provide Employees of the Company and Participating
Subsidiaries with an opportunity to purchase common stock of the Company through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that Section
of the Code. 2. Definitions. As used herein, the terms set forth below have the
meanings assigned to them in this Section 2 and shall include the plural as well
as the singular. 1933 Act means the Securities Act of 1933, as amended. 1934 Act
means the Securities Exchange Act of 1934, as amended. Board means the Board of
Directors of Tricida, Inc. Business Day shall mean a day on which The NASDAQ
Global Select Market (“NASDAQ”) is open for trading. Brokerage Account means the
account in which the Purchased Shares are held. Code means the Internal Revenue
Code of 1986, as amended. Committee means the Compensation Committee of the
Board, or the designee of the Compensation Committee. Company means Tricida,
Inc., a Delaware corporation. Compensation means the base pay received by a
Participant, plus commissions, overtime and regular annual, quarterly and
monthly cash bonuses and vacation, holiday and sick pay. Compensation does not
include: (1) income related to stock option awards, stock grants and other
equity incentive awards, (2) expense reimbursements, (3) relocation-related
payments, (4) benefit plan payments (including but not limited to short-term
disability pay, long-term disability pay, maternity pay, military pay, tuition
reimbursement and adoption assistance), (5) deceased pay, (6) income from
non-cash and fringe benefits, (7) severance payments, and (8) other forms of
compensation not specifically listed herein. Employee means any individual who
is a common law employee of the Company or any other Participating Subsidiary.
For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company or the Participating Subsidiary, as appropriate,
and only to the extent permitted under Section 423 of the Code. For purposes of
the Plan, an individual who performs services for the Company or a Participating
Subsidiary pursuant to an agreement (written or oral) that classifies such
individual’s relationship with the Company or a Participating Subsidiary as
other than a common law employee shall not be considered an “employee” with
respect to any period preceding the date on which a court or administrative
agency issues a final determination that such individual is an “employee.”
Enrollment Date means the first Business Day of each Offering Period. Exercise
Date means the last Business Day of each Offering Period (or, if determined by
the Committee, the Purchase Period if different from the Offering Period). 1



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame002.jpg]
Fair Market Value on or as of any date means the “NASDAQ Official Closing Price”
(as defined on www.nasdaq.com) (or such substantially similar successor price
thereto) for a Share as reported on www.nasdaq.com (or a substantially similar
successor website) on the relevant valuation date or, if no NASDAQ Official
Closing Price is reported on such date, on the preceding day on which a NASDAQ
Official Closing Price was reported; or, if the Shares are no longer listed on
NASDAQ, the closing price for Shares as reported on the official website for
such other exchange on which the Shares are listed. Offering Period means every
six-month period beginning each January 1st and July 1st or such other period
designated by the Committee; provided that in no event shall an Offering Period
exceed 27 months, with the commencement of the first Offering Period to be
determined by the Committee. Notwithstanding anything herein to the contrary,
the Committee may establish an Offering Period with multiple Purchase Periods
within such Offering Period. Option means an option granted under this Plan that
entitles a Participant to purchase Shares. Participant means an Employee who
satisfies the requirements of Sections 3 and 5 of the Plan. Participating
Subsidiary means each Subsidiary other than those that the Committee or the
Board has excluded from participation in the Plan. Plan means this Tricida, Inc.
Employee Stock Purchase Plan. Purchase Account means the account used to
purchase Shares through the exercise of Options under the Plan. Purchase Period
means the period designated by Committee during which payroll deductions or
other contributions of the Participants are accumulated under the Plan. A
Purchase Period may coincide with an entire Offering Period or there may be
multiple Purchase Periods within an Offering Period, as determined by the
Committee prior to the commencement of the applicable Offering Period. Purchase
Price shall be the lesser of: (i) 85% percent of the Fair Market Value of a
Share on the applicable Enrollment Date for an Offering Period and (ii) 85%
percent of the Fair Market Value of a Share on the applicable Exercise Date;
provided, however, that the Committee may determine a different per share
Purchase Price provided that such per share Purchase Price is communicated to
Participants prior to the beginning of the Offering Period and provided that in
no event shall such per share Purchase Price be less than the lesser of (i) 85%
of the Fair Market Value of a Share on the applicable Enrollment Date or (ii)
85% of the Fair Market Value of a Share on the Exercise Date. Purchased Shares
means the full Shares issued or delivered pursuant to the exercise of Options
under the Plan. Shares means the common stock, par value $0.001 per share, of
the Company. Subsidiary means an entity, domestic or foreign, of which not less
than 50% of the voting equity is held by the Company or a Subsidiary, whether or
not such entity now exists or is hereafter organized or acquired by the Company
or a Subsidiary; provided such entity is also a “subsidiary” within the meaning
of Section 424 of the Code. Termination Date means the date on which a
Participant terminates employment or on which the Participant ceases to provide
services to the Company or a Subsidiary as an employee, and specifically does
not include any period following that date which the Participant may be eligible
for or in receipt of other payments from the Company including in lieu of notice
or termination or severance pay or as wrongful dismissal damages. 2



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame003.jpg]
3. Eligibility. (a) Only Employees of the Company or a Participating Subsidiary
shall be eligible to be granted Options under the Plan and, in no event may a
Participant be granted an Option under the Plan following his or her Termination
Date. (b) Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an Option under the Plan if (i) immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding Options or options to purchase stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of any of its Subsidiaries or (ii) such Option would
permit his or her rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its Subsidiaries
to accrue at a rate that exceeds $25,000 of the Fair Market Value of such stock
(determined at the time each such Option is granted) for each calendar year in
which such Option is outstanding at any time. Except as otherwise determined by
the Committee prior to the commencement of an Offering Period, no Participant
may purchase more than 2,500 Shares during any Offering Period. 4. Exercise of
an Option. Options shall be exercised on behalf of Participants in the Plan
every Exercise Date, using payroll deductions that have accumulated in the
Participants’ Purchase Accounts during the immediately preceding Purchase Period
or that have been retained from a prior Purchase Period pursuant to Section 8
hereof. 5. Participation. (a) An Employee shall be eligible to participate on
the first Enrollment Date that occurs after such Employee’s first date of
employment with the Company or a Participating Subsidiary; provided, that such
Employee properly completes and submits an election form by the deadline
prescribed by the Company. (b) An Employee who does not become a Participant on
the first Enrollment Date on which he or she is eligible may thereafter become a
Participant on any subsequent Enrollment Date by properly completing and
submitting an election form by the deadline prescribed by the Company. (c)
Payroll deductions for a Participant shall commence on the first payroll date
following the Enrollment Date and shall end on the last payroll date in the
Purchase Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 12 hereof. 6. Payroll
Deductions. (a) A Participant shall elect to have payroll deductions made during
a Purchase Period equal to no less than 1% of the Participant’s Compensation up
to a maximum of 15% (or such greater amount as the Committee establishes from
time to time). The amount of such payroll deductions shall be in whole
percentages. All payroll deductions made by a Participant shall be credited to
his or her Purchase Account. A Participant may not make any additional payments
into his or her Purchase Account. (b) Except as otherwise determined by the
Committee prior to commencement of an Offering Period, a Participant may not
increase or decrease the rate of payroll deductions during an Offering Period. A
Participant may change his or her payroll deduction percentage under subsection
(a) above for any subsequent Offering Period by properly completing and
submitting an election change form in accordance with the procedures prescribed
by the Committee. The change in amount shall be effective as of the first
Enrollment Date following the date of filing of the election change form. (c)
Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to 0% at any time during an 3



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame004.jpg]
Offering Period. Payroll deductions shall recommence at the rate provided in
such Participant’s election form at the beginning of the first Offering Period
which is scheduled to end in the following calendar year, unless terminated by
the Participant as provided in Section 12 hereof. 7. Grant of Option. On the
applicable Enrollment Date, each Participant in an Offering Period shall be
granted an Option to purchase on the applicable Exercise Date a number of full
Shares determined by dividing such Participant’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s Purchase Account
as of the applicable Exercise Date by the applicable Purchase Price. 8. Exercise
of Option. A Participant’s Option for the purchase of Shares shall be exercised
automatically on the Exercise Date, and the maximum number of Shares subject to
the Option shall be purchased for such Participant at the applicable Purchase
Price with the accumulated payroll deductions in his or her Purchase Account. If
the Fair Market Value of a Share on the first day of the current Offering Period
in which a participant is enrolled is higher than the Fair Market Value of a
Share on the first day of any subsequent Offering Period, the Company may
establish procedures to automatically enroll such participant in the subsequent
Offering Period and any funds accumulated in a participant’s account prior to
the first day of such subsequent Offering Period will be applied to the purchase
of shares on the Exercise Date immediately prior to the first day of such
subsequent Offering Period. A participant does not need to file any forms with
the Company to be automatically enrolled in the subsequent Offering Period. No
fractional Shares shall be purchased; any payroll deductions accumulated in a
Participant’s Purchase Account which are not sufficient to purchase a full Share
shall be retained in the Purchase Account for the next subsequent Purchase
Period, subject to earlier withdrawal by the Participant as provided in Section
12 hereof. All other payroll deductions accumulated in a Participant’s Purchase
Account and not used to purchase Shares on an Exercise Date shall be distributed
to the Participant. During a Participant’s lifetime, a Participant’s Option is
exercisable only by him or her. The Company shall satisfy the exercise of all
Participants’ Options for the purchase of Shares through (a) the issuance of
authorized but unissued Shares, (b) the transfer of treasury Shares, (c) the
purchase of Shares on behalf of the applicable Participants on the open market
through an independent broker and/or (d) a combination of the foregoing. 9.
Issuance of Stock. The Shares purchased by each Participant shall be issued in
book entry form and shall be considered to be issued and outstanding to such
Participant’s credit as of the end of the last day of each Purchase Period. The
Committee may permit or require that shares be deposited directly in a Brokerage
Account with one or more brokers designated by the Committee or to one or more
designated agents of the Company, and the Committee may use electronic or
automated methods of share transfer. The Committee may require that Shares be
retained with such brokers or agents for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares, and may also impose a transaction fee with respect to a sale of
Shares issued to a Participant’s credit and held by such a broker or agent. The
Committee may permit Shares purchased under the Plan to participate in a
dividend reinvestment plan or program maintained by the Company, and establish a
default method for the payment of dividends. 10. Approval by Stockholders.
Notwithstanding the above, the Plan is expressly made subject to the approval of
the stockholders of the Company within 12 months before or after the date the
Plan is adopted by the Board. Such stockholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law. If the
Plan is not so approved by the stockholders within 12 months before or after the
date the Plan is adopted by the Board, this Plan shall not come into effect. 11.
Administration. 4



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame005.jpg]
(a) Powers and Duties of the Committee. The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, Section 423 of the Code and
the regulations thereunder, the Committee shall have the discretionary authority
to determine the time and frequency of granting Options, the duration of
Offering Periods and Purchase Periods, the terms and conditions of the Options
and the number of Shares subject to each Option. The Committee shall also have
the discretionary authority to do everything necessary and appropriate to
administer the Plan, including, without limitation, interpreting the provisions
of the Plan (but any such interpretation shall not be inconsistent with the
provisions of Section 423 of the Code). All actions, decisions and
determinations of, and interpretations by the Committee with respect to the Plan
shall be final and binding upon all Participants and upon their executors,
administrators, personal representatives, heirs and legatees. No member of the
Board or the Committee shall be liable for any action, decision, determination
or interpretation made in good faith with respect to the Plan or any Option
granted hereunder. The Plan shall be administered so as to ensure that all
Participants have the same rights and privileges as are provided by Section
423(b)(5) of the Code. (b) Administrator. The Company, Board or the Committee
may engage the services of a brokerage firm or financial institution (the
“Administrator”) to perform certain ministerial and procedural duties under the
Plan including, but not limited to, mailing and receiving notices contemplated
under the Plan, determining the number of Purchased Shares for each Participant,
maintaining or causing to be maintained the Purchase Account and the Brokerage
Account, disbursing funds maintained in the Purchase Account or proceeds from
the sale of Shares through the Brokerage Account, and filing with the
appropriate tax authorities proper tax returns and forms (including information
returns) and providing to each Participant statements as required by law or
regulation. (c) Indemnification. Each person who is or shall have been (a) a
member of the Board, (b) a member of the Committee, or (c) an officer or
employee of the Company to whom authority was delegated in relation to this
Plan, shall be indemnified and held harmless by the Company against and from any
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such claim, action, suit or proceeding against him or her;
provided, however, that he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf, unless such loss, cost, liability or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate of incorporation or bylaws, any
contract with the Company, as a matter of law, or otherwise, or of any power
that the Company may have to indemnify them or hold them harmless. 12.
Withdrawal. A Participant may withdraw from the Plan by properly completing and
submitting to the Company a withdrawal form in accordance with the procedures
prescribed by the Committee, which must be submitted prior to the date specified
by the Committee before the last day of the applicable Offering Period. Upon
withdrawal, any payroll deductions credited to the Participant’s Purchase
Account prior to the effective date of the Participant’s withdrawal from the
Plan will be returned to the Participant. No further payroll deductions for the
purchase of Shares will be made during subsequent Offering Periods, unless the
Participant properly completes and submits an election form, by the deadline
prescribed by the Company. A Participant’s withdrawal from an offering will not
have any effect upon his or her eligibility to participate in the Plan or in any
similar plan that may hereafter be adopted by the Company. 5



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame006.jpg]
13. Termination of Employment. On the Termination Date of a Participant for any
reason prior to the applicable Exercise Date, whether voluntary or involuntary,
and including termination of employment due to retirement, death or as a result
of liquidation, dissolution, sale, merger or a similar event affecting the
Company or a Participating Subsidiary, the corresponding payroll deductions
credited to his or her Purchase Account will be returned to him or her or, in
the case of the Participant’s death, to the person or persons entitled thereto
under Section 16, and his or her Option will be automatically terminated. 14.
Interest. No interest shall accrue on the payroll deductions of a Participant in
the Plan. 15. Stock. (a) The stock subject to Options shall be common stock of
the Company as traded on the NASDAQ or on such other exchange as the Shares may
be listed. (b) Subject to adjustment upon changes in capitalization of the
Company as provided in Section 18 hereof, the maximum number of Shares which
shall be made available for sale under the Plan shall be 800,000 Shares. In
addition, subject to adjustments upon changes in capitalization of the Company
as provided in Section 18 hereof, the maximum number of Shares which shall be
made available for sale under the Plan shall automatically increase on the first
trading day in January of each calendar year during the term of this Plan,
commencing with January 2019, by an amount equal to the lesser of (i) one
percent (1%) of the total number of Shares issued and outstanding on December 31
of the immediately preceding calendar year, (ii) 800,000 Shares or (iii) such
number of Shares as may be established by the Board. If, on a given Exercise
Date, the number of Shares with respect to which Options are to be exercised
exceeds the number of Shares then available under the Plan, the Committee shall
make a pro rata allocation of the Shares remaining available for purchase in as
uniform a manner as shall be practicable and as it shall determine to be
equitable. (c) A Participant shall have no interest or voting right in Shares
covered by his or her Option until such Option has been exercised and the
Participant has become a holder of record of Shares acquired pursuant to such
exercise. 16. Designation of Beneficiary. The Committee may permit Participants
to designate beneficiaries to receive any Purchased Shares or payroll
deductions, if any, in the Participant’s accounts under the Plan in the event of
such Participant’s death. Beneficiary designations shall be made in accordance
with procedures prescribed by the Committee. If no properly designated
beneficiary survives the Participant, the Purchased Shares and payroll
deductions, if any, will be distributed to the Participant’s estate. 17.
Assignability of Options. Neither payroll deductions credited to a Participant’s
Purchase Account nor any rights with regard to the exercise of an Option or to
receive Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 16 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw from an
Offering Period in accordance with Section 12 hereof. 18. Adjustment of Number
of Shares Subject to Options. (a) Adjustment. Subject to any required action by
the stockholders of the Company, the maximum number of securities available for
purchase under the Plan, as well as the price per security and the number of
securities covered by each Option under the Plan which has not yet been
exercised shall be appropriately adjusted in the event of any a stock split,
reverse stock split, stock dividend, combination or reclassification of the
common stock of the Company, or any other increase or decrease in the number of
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of 6



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame007.jpg]
consideration.” Such adjustment shall be made by the Board or the Committee,
whose determination in that respect shall be final, binding and conclusive. If
any such adjustment would result in a fractional security being available under
the Plan, such fractional security shall be disregarded. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option. The Options granted pursuant to the Plan shall
not be adjusted in a manner that causes the Options to fail to qualify as
options issued pursuant to an “employee stock purchase plan” within the meaning
of Section 423 of the Code. (b) Dissolution or Liquidation. In the event of the
proposed dissolution or liquidation of the Company, the Offering Period then in
progress will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board, and the Board may either provide
for the purchase of Shares as of the date on which such Offering Period
terminates or return to each Participant the payroll deductions credited to such
Participant’s Purchase Account. (c) Merger or Asset Sale. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding Option
shall be assumed or an equivalent option substituted by the successor
corporation or a parent or subsidiary of the successor corporation, unless the
Board determines, in the exercise of its sole discretion, that in lieu of such
assumption or substitution to either terminate all outstanding Options and
return to each Participant the payroll deductions credited to such Participant’s
Purchase Account or to provide for the Offering Period in progress to end on a
date prior to the consummation of such sale or merger. 19. Amendments or
Termination of the Plan. (a) The Board or the Committee may at any time and for
any reason amend, modify, suspend, discontinue or terminate the Plan without
notice; provided that no Participant’s existing rights in respect of existing
Options are adversely affected thereby. To the extent necessary to comply with
Section 423 of the Code (or any other applicable law, regulation or stock
exchange rule), the Company shall obtain stockholder approval in such a manner
and to such a degree as required. (b) Without stockholder consent and without
regard to whether any Participant rights may be considered to have been
“adversely affected,” the Board or the Committee shall be entitled to change the
Purchase Price, Offering Periods, Purchase Periods, eligibility requirements,
limit or increase the frequency and/or number of changes in the amount withheld
during a Purchase Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in an
amount less than or greater than the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Shares for each Participant properly correspond
with amounts withheld from the Participant’s Compensation, and establish such
other limitations or procedures as the Board or the Committee determines in its
sole discretion advisable which are consistent with the Plan; provided, however,
that changes to (i) the Purchase Price, (ii) the Offering Period, (iii) the
Purchase Period, (iv) the maximum percentage of Compensation that may be
deducted pursuant to Section 6(a) or (v) the maximum number of Shares that may
be purchased in a Purchase Period, shall not be effective until communicated to
Participants in a reasonable manner, with the determination of such reasonable
manner in the sole discretion of the Board or the Committee. 20. No Other
Obligations. The receipt of an Option pursuant to the Plan shall impose no
obligation upon the Participant to purchase any Shares covered by such Option.
Nor shall the granting of an Option pursuant to the Plan constitute an agreement
or an understanding, express or implied, on the part of the Company to employ
the Participant for any specified period. 7



--------------------------------------------------------------------------------



 
[tricida-2018esppfinalame008.jpg]
21. Notices and Communication. Any notice or other form of communication which
the Company or a Participant may be required or permitted to give to the other
shall be provided through such means as designated by the Committee, including
but not limited to any paper or electronic method. 22. Condition upon Issuance
of Shares. (a) Shares shall not be issued with respect to an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the 1933 Act and the 1934 Act and the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. (b) As a
condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law. 23. General Compliance. The Plan will be
administered and Options will be exercised in compliance with the 1933 Act, 1934
Act and all other applicable securities laws and Company policies, including
without limitation, any insider trading policy of the Company. 24. Term of the
Plan. The Plan shall become effective upon the earlier to occur of (i) its
adoption by the Board and (ii) its approval by the stockholders of the Company
(the “Effective Date”), and shall continue in effect until the earlier of (A)
the termination of the Plan pursuant to Section 19 hereof and (B) the ten- year
anniversary of the Effective Date, with no new Offering Periods commencing on or
after such ten- year anniversary. 25. Governing Law. The Plan and all Options
granted hereunder shall be construed in accordance with and governed by the laws
of the State of Delaware without reference to choice of law principles and
subject in all cases to the Code and the regulations thereunder. 26. Non-U.S.
Participants. To the extent permitted under Section 423 of the Code, without the
amendment of the Plan, the Company may provide for the participation in the Plan
by Employees who are subject to the laws of foreign countries or jurisdictions
on such terms and conditions different from those specified in the Plan as may
in the judgment of the Company be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes the
Company may make such modifications, amendments, procedures, subplans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or the Participating
Subsidiaries operate or have employees. Each subplan shall constitute a separate
“offering” under this Plan in accordance with Treas. Reg. §1.423-2(a). 8



--------------------------------------------------------------------------------



 